Case 2:19-cv-02434-SHL-cgc Document 11 Filed 06/26/20 Page 1 of 2                     PageID 47




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE
                                WESTERN DIVISION

 ALAN RAY GOOLSBY,                                 )
                                                   )
        Plaintiff,                                 )
 v.                                                )
                                                   )
 CITY OF BARTLETT; CITY OF
                                                   )
 BARTLETT COURT; CITY OF BARTLETT
                                                   )
 POLICE AND DETECTIVE
                                                   )          No. 2:19-cv-02434-SHL-cgc
 DEPARTMENT; SHARON BANTON,
                                                   )
 Bartlett Police Officer; JUSTINE REAMS,
                                                   )
 Bartlett Police Officer; DANIEL BROWN;
                                                   )
 City of Bartlett Judge; and CITY OF
                                                   )
 BARTLETT OFFICER UNKNOWN WHO
                                                   )
 WAS PRESENT AT AUTO,
                                                   )
        Defendants.                                )

              ORDER ADOPTING REPORT AND RECOMMENDATION AND
                              DISMISSING CASE


       Before the Court is Magistrate Judge Claxton’s Report and Recommendation (“Report”),

filed May 26, 2020. (ECF No. 9.) Dismissal of this action is recommended because the matter is

time barred and fails to state a claim upon which relief may be granted. For the following

reasons, the Report is ADOPTED and this case is DISMISSED WITHOUT PREJUDICE.

       A magistrate judge may submit to a judge of the court proposed findings of fact and

recommendations for involuntary dismissal of an action for failure to prosecute. 28 U.S.C.

§ 636(b)(1)(B). “Within 14 days after being served with a copy of the recommended disposition,

a party may serve and file specific written objections to the proposed findings and

recommendations.” Fed. R. Civ. P. 72(b)(2); see also 28 U.S.C. § 636(b)(1). A district court

reviews de novo only those proposed findings of fact or conclusions of law to which a party

specifically objects. Fed. R. Civ. P. 72(b)(3); see also 28 U.S.C. § 636(b)(1).
Case 2:19-cv-02434-SHL-cgc Document 11 Filed 06/26/20 Page 2 of 2                        PageID 48




       The deadline to object to the Report was June 9, 2020, and Plaintiff filed no objections.

The Court has reviewed the Report for clear error and finds none. The Report outlines why

Plaintiff’s claims are time-barred, as well as the ways in which the allegation fail to state legal

claims. Therefore, the Court ADOPTS the Magistrate Judge’s Report. Plaintiff’s claim is

DISMISSED WITHOUT PREJUDICE.

       IT IS SO ORDERED, this 26th day of June, 2020.

                                                       s/ Sheryl H. Lipman
                                                       SHERYL H. LIPMAN
                                                       UNITED STATES DISTRICT JUDGE




                                                  2
